DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an effective capacitance is also based on a stray capacitance of each of the siphon tube and the wall, and the stray capacitance is indicated of a size of a gap” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 5, 8-11 are allowable based upon their dependency thereof claim 1.
With regards to Method claim 12
The prior art does not disclose or suggest the claimed “a radius of the siphon tube; a radius of the cylinder; a dielectric constant of the suppressant; a dielectric constant of the pressurant; and a size of a gap between a base potion of the cylinder and an end of the siphon tube” in combination with the remaining claimed elements as set forth in claim 12.
With regards to Method claims 15, 16, & 18 are allowable based upon their dependency thereof claim 12.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo CN 112697227 A discloses an electrode-based liquid monitoring method, a liquid monitoring device and a computer readable storage medium, the electrode-based liquid monitoring method is applied to the liquid monitoring device, the liquid monitoring device comprises a plurality of electrodes, the number of the plurality of electrodes is more than two. The electrode-based liquid monitoring method comprises the steps that whether current feedback detected based on the multiple electrodes exists or not is detected, and whether preset pressure feedback exists or not is detected; if it is detected that the current feedback exists, it is determined that the conductive liquid is monitored, and liquid level detection is started; or, if it is detected that only the preset pressure feedback exists, it is determined that non-conductive liquid or foreign matter is monitored, and liquid level detection is started; or, if the current feedback and the preset pressure feedback are not detected, it is determined that the liquid is not monitored. According to the invention, monitoring of the non-conductive liquid is realized based on assistance of pressure feedback, and the stability of monitoring of the liquid is greatly improved, however is silent on an effective capacitance is also based on a stray capacitance of each of the siphon tube and the wall, and the stray capacitance is indicated of a size of a gap or the method of a radius of the siphon tube; a radius of the cylinder; a dielectric constant of the suppressant; a dielectric constant of the pressurant; and a size of a gap between a base potion of the cylinder and an end of the siphon tube.
CN 112629619 A discloses a closed container liquid level height detection device which comprises a first closed container, a second closed container, an adjusting plate, gas sensitive equipment, an optical fiber, a sphere, a carbon dioxide emitter and a carbon dioxide receiver. The first closed container is arranged above the second closed container; one end of the adjusting plate is fixed on the first inner wall of the first closed container, and the other end is connected with the second inner wall of the first closed container; the first closed container is divided into two cavities by the adjusting plate; the gas sensitive equipment is arranged in the cavity far away from the second closed container; the optical fiber is connected with the gas sensitive equipment. The sphere is arranged in the second closed container; and the ball body is connected with the adjusting plate. The liquid level change is converted into the carbon dioxide concentration change through the sphere, then the carbon dioxide concentration change is converted into the transmission spectrum change of the optical fiber, the liquid level height is detected by detecting the change of the transmission spectrum, and extremely high detection precision and accuracy are achieved, however is silent on an effective capacitance is also based on a stray capacitance of each of the siphon tube and the wall, and the stray capacitance is indicated of a size of a gap or the method of a radius of the siphon tube; a radius of the cylinder; a dielectric constant of the suppressant; a dielectric constant of the pressurant; and a size of a gap between a base potion of the cylinder and an end of the siphon tube.
Bayerl PG. Pub. No.: US 2017/0199070 A1 discloses a method of calculating the liquid level in a transportable pressurised gas supply cylinder, by measuring a first capacitance of the cylinder when empty or filled with a first known quantity of pressurised liquefied gas; measuring a second capacitance of the cylinder when filled with a different known quantity of the pressurised liquefied gas; measuring a third capacitance of the cylinder when in an unknown partially filled state; measuring the temperature and pressure in the cylinder; and comparing the third capacitance to the first and second capacitances and taking into account the temperature and pressure to determine the liquid level in the cylinder in the partially filled state, however is silent on an effective capacitance is also based on a stray capacitance of each of the siphon tube and the wall, and the stray capacitance is indicated of a size of a gap or the method of a radius of the siphon tube; a radius of the cylinder; a dielectric constant of the suppressant; a dielectric constant of the pressurant; and a size of a gap between a base potion of the cylinder and an end of the siphon tube.
Popp Pg. Pub. No.: US 2017/0151453 A1 a device for suppressing and/or extinguishing a fire associated with a container may include a housing defining a hollow sleeve and a column configured to be received within the hollow sleeve. The column may define a first chamber, a second chamber, at least one aperture, and a piercing end configured to pierce a barrier. The first chamber may be configured to receive an expansion agent, and the second chamber maybe configured to receive a fire extinguishing agent. The device may be configured such that upon activation of the expansion agent, the column extends from the housing so as to enable the piercing end to penetrate the container and to enable the fire extinguishing agent to be delivered into an interior of the container via the at least one aperture, however is silent on an effective capacitance is also based on a stray capacitance of each of the siphon tube and the wall, and the stray capacitance is indicated of a size of a gap or the method of a radius of the siphon tube; a radius of the cylinder; a dielectric constant of the suppressant; a dielectric constant of the pressurant; and a size of a gap between a base potion of the cylinder and an end of the siphon tube.
Rousseau et al. PG. Pub. No.: US 2007/0102167 A1 discloses a portable fire extinguisher where the improvements relate to a system where the owner of the extinguisher can service and maintain their fire protection. Systems in place today require the servicing of a third party. The service companies (third parties) are charged with maintaining the system. Further Improvements include an anti-bridging mechanism that is articulated from the exterior of the chamber to fluff, mix or stir the powder within the chamber to keep it in a liquefied state. An external pressurized canister allows easier servicing or replacement of the pressurized canister as well as the ability to maintain the chamber in an un-pressurized condition, allowing non-HASMAT shipping. These features extend the service intervals while maintaining the fire extinguisher in a ready condition, however is silent on an effective capacitance is also based on a stray capacitance of each of the siphon tube and the wall, and the stray capacitance is indicated of a size of a gap or the method of a radius of the siphon tube; a radius of the cylinder; a dielectric constant of the suppressant; a dielectric constant of the pressurant; and a size of a gap between a base potion of the cylinder and an end of the siphon tube.
Bragg US PATENT No.: US 5,224,550 discloses an explosion suppression system wherein a photodetector (10), a capacitor circuit (12) and a detonator (14) provide an initiation signal to a dispersion tube (18). The dispersion tube includes a casing (20) having orifices (26), an inner tube (28) where the explosion suppressant is stored, and a propellant cord (34) that is located between the storage casing and the inner tube. In response to the initiation signal, the explosion suppressant is expelled from the orifices (26) and through nozzles (27) to form a controlled spray pattern to quench initial flame in a fuel tank before there is time for a damaging pressure rise, however is silent on an effective capacitance is also based on a stray capacitance of each of the siphon tube and the wall, and the stray capacitance is indicated of a size of a gap or the method of a radius of the siphon tube; a radius of the cylinder; a dielectric constant of the suppressant; a dielectric constant of the pressurant; and a size of a gap between a base potion of the cylinder and an end of the siphon tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852